BROOKE, J.
This is an action of ejectment brought to determine the ownership of 16% feet of land, being a part of lot 1, block 17, of the village of Flint.
It appears that the plat of the village of Flint was recorded on July 15, 1836. As shown upon said plat, lot 1 of block 17 is located at the southwest corner of Saginaw street and Sixth street. It is 66 feet wide fronting on Saginaw street, running westerly on Sixth street a distance of 148.5 feet. According to the plat, there is an alley 33 feet wide west of and adjoining said lot. It further appears that on the 16th day of September, 1856, an order was made vacating this alley, and that the decree of the circuit court by virtue of which said vacation was effected was recorded in the office of the register of deeds on June 18, 1867. At the time said alley was vacated the title to lot. 1 was vested in one person. On July 3, 1904, Margaret Gazley, having become through mesne conveyances the sole owner of all of lot 1, conveyed to Harley P. Gazley the west 90 feet of lot 1. On October 19, 1908, Harley P. Gazley and wife conveyed the same to William H. Pier and wife. On July 20, 1915, William H. Pier and wife conveyed the same to the defendants in this case. In all these three last mentioned conveyances the land conveyed is described as the west 90 feet of lot 1, block 17, of the village of Flint. The question *511for determination is whether the west 90 feet of lot 1 commences in the center of the vacated alley or upon the westerly line of lot 1 as originally platted.
It is the claim of plaintiff that the westerly line of the property conveyed-by these three deeds is the center of the alley, and that the conveyances.cover only the westerly 73% feet of lot 1 as shown on the original plat. The defendants contend that they are entitled to measure their '90 feet easterly from the westerly line of lot 1 as originally platted, and that they are entitled, in addition to the 90 feet so defined, to the 16% feet of the vacated alley lying immediately west therefrom. Section 2522, 2 How. Stat. (2d Ed.) (1 Comp. Laws 1915, § 3355), provides that upon the vacation of a street or alley “the same shall be attached to the lot or ground included in such plat and bordering on such street or alley.” It was conceded in the court below that the statutory provisions relative to the vacation of streets and alleys, were the same in 1856 as they are at the present time so far as they can be said to affect the case at bar.
The learned circuit judge held with the contention of the plaintiff, and with this determination we agree. It seems very clear that, when the vacation proceedings were consummated, the easterly 16% feet of the alley by force of the statute became immediately attached to lot 1, and that from that moment the westerly line of lot 1 was the center of the alley 16% feet-west of the original westerly line of the lot as shown upon the recorded plat. The record contains evidence tending to show that after the west 90 feet of lot 1 was sold in 1904 the plaintiff continued to occupy the easterly balance of lot 1 up to a point ..within 90 feet of the center of the alley. There is likewise evidence tending very strongly to establish the fact that defendants understood the description of the land purchased by them to commence at the center of the alley *512and to run 90 feet easterly from that point; for after their purchase in 1915 they commenced the erection of a building on said 90 feet, placing the easterly wall approximately 90 feet from the middle of the vacated alley. Later, however, they apparently became convinced that they were entitled to 161/2 feet more, and attempted to change the location of their easterly wall, whereupon the plaintiff brought this suit in ejectment. Counsel for defendants and appellants say:'
“If I purchase the west 90 feet of a lot, I purchase it with reference to the recorded plat by which that lot is described or designated. The plat is the only thing of record which would apprise me of what I am purchasing, and my west boundary line for the purpose of measuring the west 90 feet of the lot would be the east boundary line of the vacated alley, or the west boundary line of the lot according to the recorded plat.”
In making this statement counsel evidently overlooked the fact that the proceeding to vacate the alley was had in a court of record, and that the decree providing for the vacation had been of record in the office of the register of deeds for nearly 50 years. The decree of the court, taken in conjunction with the provisions of the statute, should have made it plain to the defendants that the westerly boundary line of lot 1 had been moved from its position on the recorded plat to a point I6V2 feet west thereof, in the center of the vacated alley.
We have examined the authorities cited by counsel for the defendants, but find nothing in them which in our opinion casts any doubt upoii the correctness of this conclusion.
The judgment is affirmed.
Kuhn, C. J., and Stone, Ostrander, Bird, Moore, Steere, and Fellows, JJ., concurred.